Citation Nr: 1736882	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  07-12 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.B.



ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board remanded this appeal for additional development in October 2013.

The Veteran testified before the undersigned at a hearing held in April 2017.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an August 2017 correspondence, the Veteran requested that his case be remanded to the AOJ for review of additional evidence that was submitted in his appeal.  The Board observes that additional evidence was submitted after the matters on appeal were last adjudicated.  In accordance with the Veteran's request, the Board will remand for the AOJ to consider the evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

Conduct any necessary development and readjudicate the issues on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




